Citation Nr: 0711124	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in 
the amount of $18,934.97, plus accrued interest.  

(The issues of whether new and material has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post traumatic 
stress disorder) and whether new and material has been 
received to reopen a claim of entitlement to service 
connection for a low back disability are addressed in a 
separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Committee denied the veteran's claim for 
waiver of recovery of an overpayment of pension benefits in 
the amount of $30,410.07.  In September 2003, the Committee 
processed an amended and corrected award based on corrected 
Social Security information.  This action reduced the amount 
of the overpayment to $18,934.97.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In order to properly address the question of entitlement to 
waiver of recovery of an overpayment of pension benefits, the 
Board must have accurate and current financial information.  
Such information is crucial when weighing the equities of any 
claim for waiver of an indebtedness.  The Board notes that in 
this case the only financial status report (FSR) filed by the 
veteran was in March 2003, more than four years ago.  As the 
last FSR was filed many years ago, further development is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
another FSR (VA Form 4-5655) and asked 
to complete it.  The RO should also 
request from the veteran complete 
copies, including all scheduled 
attachments, of his Federal income tax 
returns for 2004 and 2005 (the veteran 
should also submit the tax return for 
2006, if available).  In completing the 
current FSR, the veteran should provide 
written documentation or verification 
of all items contained in the FSR, 
particularly the monthly expenditures 
(i.e., rent or mortgage payment, 
utilities and heat, and other living 
expenses).

2.  Thereafter, the Committee should 
readjudicate the claim.  If the claim 
remains denied, a Supplemental 
Statement of the Case must be issued, 
and the veteran offered an opportunity 
to respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




